Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendments and arguments, pages 5 to 7, filed December 8, 2021 have been considered and are persuasive.  Claims 1 and 4 to 9 are allowed with claims 2 and 3 being cancelled. 
Claim 1 is allowed because the prior art individual or taken as a whole does not teach 
that a prism having an apex, a first surface as an incident surface, a second surface and a third surface as emission surfaces, a light source emits light to the first surface of the prism, a direction in which light is emitted from the light source is an X-axis direction, a direction orthogonal to the X-axis and parallel to a side including the apex of the prism is a Z- axis direction and a direction orthogonal to the X-axis and Z-axis is a Y-axis, and a cross section of the prism in a XY plane is triangular, a first diffusion plate disposed to face the second surface of the prism and a second diffusion plate disposed to face the third surface of the prism, the first diffusion plate is disposed in parallel with the second surface at a predetermined distance from the second surface, the second diffusion plate is disposed in parallel with the third surface at a predetermined distance from the third surface, a diffusion surface of each of the first and second diffusion plates has a groove portion in which a plurality of recesses and projections are alternately arranged, the diffusion surface of each of the first and second diffusion plates faces the prism, and a surface of each of the first and second diffusion plates opposite to the diffusion surface is a planar shape in combination with all other features as claimed in claim 1.  Claims 4 to 9 depend on claim 1 and as such are also allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Y Quach Lee whose telephone number is 571-272-2373.  The examiner can normally be reached on Monday to Thursday from 8:00 am to 2:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. James Lee, can be reached on 571-272-7044.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Y M. Quach Lee/
Primary Examiner, Art Unit 2875